Per Curiam.
This case was consolidated for hearing on appeal with Chase v. Burns, 114 R. I. 485, 335 A.2d 334 (1975). The issues in the two cases are substantially the same, and our decision today in Chase is dispositive of this appeal.
Accordingly, the defendants’ appeal is denied and dismissed, the judgment appealed from is affirmed, and the case is remanded to the Superior Court for further proceedings.
Anthony R. Berretto, for plaintiffs.
Richard J. Israel, Attorney General, George H. Egan, Special Asst. Attorney General, Maurice W. Hendel, for defendants.